 



Exhibit 10.1
EMPLOYMENT AGREEMENT
          EMPLOYMENT AGREEMENT (this “Agreement”), dated as of November 10,
2006, by and between PAR PHARMACEUTICAL COMPANIES, INC., and PAR PHARMACEUTICAL,
INC., each a Delaware corporation (collectively, “Par” or “Employer”), and
PATRICK LePORE (“Executive”).
RECITALS
     A. WHEREAS, Employer wishes to employ Executive in the capacity of
President and Chief Executive Officer of Par Pharmaceutical Companies, Inc., and
as President and Chief Executive Officer of Par Pharmaceutical, Inc., and
Executive desires to provide services in these capacities; and
     B. WHEREAS, Employer and Executive desire to formalize the terms and
conditions of Executive’s employment with Employer.
          In consideration of the mutual promises herein contained, the parties
hereto hereby agree as follows:
OPERATIVE PROVISIONS
     1. Employment.
          1.1 General. Par hereby employs Executive effective September 27, 2006
(the “Effective Date”), in the capacity of Chief Executive Officer and President
of Par, at the compensation rate and benefits set forth in Section 2 hereof, for
the Employment Term (as defined in Section 3.1 hereof). Executive hereby accepts
such employment, subject to the terms and conditions herein contained. In all
such capacities, Executive shall perform and carry out such duties and
responsibilities as may be assigned to him from time to time by the Board of
Directors (the “Board”) reasonably consistent with Executive’s position and this
Agreement, and shall report to the Board.
          1.2 Time Devoted to Position. Executive, during the Employment Term,
shall devote substantially all of his business time, attention and skills to the
business and affairs of Employer.
          1.3 Certifications. Whenever the Chief Executive Officer and/or Chief
Financial Officer of Employer are required by law, rule or regulation, or
requested by any governmental authority or by Par’s auditors, to provide
certifications with respect to Par’s financial statements or filings with the
Securities and Exchange Commission or any other governmental authority,
Executive shall sign such certifications as may be reasonably requested by
Employer, with such exceptions as Executive deems necessary to make such
certifications accurate and not misleading.

 



--------------------------------------------------------------------------------



 



     2. Compensation and Benefits.
          2.1 Salary. At all times Executive is employed hereunder, Employer
shall pay to Executive, and Executive shall accept, as full compensation for any
and all services rendered and to be rendered by him during such period to
Employer in all capacities, including, but not limited to, all services that may
be rendered by him to any of Employer’s existing subsidiaries, entities and
organizations hereafter formed, organized or acquired by Employer, directly or
indirectly (each, a “Subsidiary” and collectively, the “Subsidiaries”), the
following: (i) a base salary at the annual rate of six hundred and twenty
thousand and four hundred dollars ($620,400.00) (the “Base Salary”); (ii) any
additional bonus; and (iii) the benefits set forth in Sections 2.2, 2.3, and 2.4
hereof. The Base Salary shall be payable in accordance with the regular payroll
practices of Employer applicable to senior executives, less such deductions as
shall be required to be withheld by applicable law and regulations or otherwise.
          2.2 Bonus. Subject to Section 3.3 hereof, Executive may be considered
for a bonus during the Employment Term in such amount (if any) as determined by
the Board based on such performance criteria as it deems appropriate, including,
without limitation, Executive’s performance and Employer’s earnings, financial
condition, rate of return on equity, and compliance with regulatory
requirements. Notwithstanding the preceding, the payment, timing, and amount of
any bonus are solely within the discretion of the Board.
          2.3 Equity Awards. Executive shall be entitled to participate in
long-term incentive plans commensurate with his title and position, including,
without limitation, restricted stock, stock option, and similar equity plans of
Employer as may be offered from time to time. In connection herewith, Executive
has been granted thirty five thousand (35,000) shares of restricted stock of
Par, and options to purchase one hundred twenty thousand (120,000) shares of
common stock of Par, on the terms and conditions set forth in the 2004
Performance Equity Plan, as amended (the “2004 Plan”) and Executive’s Stock
Option Agreement and Award Agreement. Notwithstanding the terms of any
applicable plan or stock option agreement, in the event that Executive and
Employer enter into another agreement for Executive’s employment after the
Employment Term has expired, all restricted stock and stock options shall vest
in their normal course subject to any related terms and conditions set forth in
any subsequent agreement between the parties. However, if Executive is separated
from Employer, for any reason whatsoever, prior to the last day of the
Employment Term, all restricted stock and options granted to Executive shall be
cancelled. If Executive remains employed for the entire Employment Term, but
Executive and Employer do not enter into a new agreement for employment of
Executive upon or prior to expiration of the Employment Term, all restricted
stock shall vest on the day following the expiration of the Employment Term and
all stock options shall be cancelled. Except as modified by the terms of this
Section 2.3, all long-term incentive awards and grants pursuant to this
paragraph shall be subject to the terms and conditions set forth in the 2004
Plan and the Stock Option and Award Agreements relating to such options and
shares.

-2-



--------------------------------------------------------------------------------



 



          2.4 Executive Benefits.
               2.4.1 Expenses. Employer shall promptly reimburse Executive for
expenses he reasonably incurs in connection with the performance of his duties
(including business travel and entertainment expenses) hereunder, all in
accordance with Employer’s policies with respect thereto as in effect from time
to time.
               2.4.2 Employer Plans. Executive shall be entitled to participate
in such employee benefit and welfare plans and programs as Employer may from
time to time generally offer or provide to executive officers of Employer or its
Subsidiaries, including, but not limited to, participation in life insurance,
health and accident, medical plans and programs, and profit sharing and
retirement plans.
               2.4.3 Vacation. Executive shall initially be entitled to four
(4) weeks of paid vacation per calendar year, pro-rated for any partial year
during the Employment Term.
               2.4.4 Automobile. Employer shall provide Executive with an
automobile cash allowance in the amount of one thousand and fifty dollars
($1,050.00) (gross) per month.
               2.4.5 Life Insurance. Employer shall obtain (provided, that
Executive qualifies on a non-rated basis) a term life insurance policy, the
premiums of which shall be borne by Employer and the death benefits of which
shall be payable to Executive’s estate, or as otherwise directed by Executive,
in the amount of three million dollars ($3,000,000.00) throughout the Employment
Term.
     3. Employment Term; Termination.
          3.1 Employment Term. Executive’s employment hereunder shall commence
on the Effective Date (as defined in Section 1.1 hereof) and, except as
otherwise provided in Section 3.2 hereof, shall continue until the first (1st)
anniversary of the Effective Date (the “Employment Term”). Executive’s
employment shall terminate on the first (1st) anniversary of the Effective Date
(the end of the Employment Term). With the exception of the terms that
specifically survive this agreement (such as the terms set forth in Section 4
hereof), the terms of this Agreement that operate to employ Executive shall not
be effective after the first (1st) anniversary of the Effective Date, and under
no circumstances shall Executive be employed pursuant to any term of this
Agreement beyond the first (1st) anniversary of the Effective Date. Should
Employer and Executive mutually agree that Executive will become employed by
Employer for another term, a new employment agreement must be entered into by
the parties. Upon termination of the Employment Term pursuant to this
Section 3.1, or pursuant to Sections 3.2.1 through 3.2.6 hereof, inclusive,
Executive shall be released from any duties hereunder (except as set forth in
Section 4 hereof) and the obligations of Employer to Executive shall be as set
forth in Section 3.3 hereof only.

-3-



--------------------------------------------------------------------------------



 



          3.2 Events of Termination. The Employment Term shall terminate upon
the occurrence of any one or more of the following events:
               3.2.1 Death. In the event of Executive’s death, the Employment
Term shall terminate on the date of his death.
               3.2.2 Without Cause By Executive. Executive may terminate the
Employment Term at any time during such Employment Term for any reason
whatsoever by giving a Notice of Termination to Employer. The Date of
Termination (as defined in Section 3.4.2 herein) pursuant to this Section 3.2.2
shall be thirty (30) days after the Notice of Termination is given or such
shorter period as Employer shall determine, in Employer’s sole discretion,
provided that Employer shall pay to Executive that amount of the Base Salary
that would have been earned between the 30-day period and such shorter period.
               3.2.3 Disability. In the event of Executive’s Disability (as
hereinafter defined), Employer may, at its option, terminate the Employment Term
by giving a Notice of Termination to Executive. The Notice of Termination shall
specify the Date of Termination, which date shall not be earlier than thirty
(30) days after the Notice of Termination is given. For purposes of this
Agreement, “Disability” means disability as defined in any long-term disability
insurance policy provided by Employer and insuring Executive, or, in the absence
of any such policy, the inability of Executive for one hundred eighty (180) days
in any twelve (12) month period to substantially perform his duties hereunder as
a result of a physical or mental illness, all as determined in good faith by the
Board.
               3.2.4 Cause. Employer may, at its option, terminate the
Employment Term for “Cause” based on objective factors determined in good faith
by a majority of the Board as set forth in a Notice of Termination to Executive
specifying the reasons for termination and the failure of Executive to cure same
within ten (10) days after Employer shall have given the Notice of Termination;
provided, however, that in the event the Board in good faith determines that the
underlying reasons giving rise to such determination cannot be cured, then the
ten (10) day period shall not apply and the Date of Termination shall be the
date the Notice of Termination is given. For purposes of this Agreement, “Cause”
shall mean (i) Executive’s conviction of, guilty or no contest plea to, or
confession of guilt to, a felony or other crime involving moral turpitude;
(ii) an act or omission by Executive in connection with his employment that
constitutes fraud, criminal misconduct, breach of fiduciary duty, dishonesty,
gross negligence, malfeasance, willful misconduct or other conduct that is
materially harmful or detrimental to Employer; (iii) a material breach by
Executive of this Agreement; (iv) continuing failure to perform such duties as
are assigned to Executive by Employer in accordance with this Agreement, other
than a failure resulting from a disability as defined in Section 3.2.3; (v)
Executive’s knowingly taking any action on behalf of Employer or any of its
Subsidiaries or affiliates without appropriate authority to take such action;
(vi) Executive’s knowingly taking any action in conflict of interest with
Employer or any of its Subsidiaries or affiliates given Executive’s position
with Employer; and/or (vii) the commission of an act of personal dishonesty by
Executive in connection with Employer that involves personal profit.

-4-



--------------------------------------------------------------------------------



 



               3.2.5 Without Cause By Employer. Employer may, at its option,
terminate the Employment Term for any reason or no reason whatsoever (other than
for the reasons set forth elsewhere in this Section 3.2) by giving a Notice of
Termination to Executive. The Notice of Termination shall specify the Date of
Termination, which date shall not be earlier than thirty (30) days after the
Notice of Termination is given or such shorter period as Employer shall
determine, in Employer’s sole discretion, provided that Employer shall pay to
Executive that amount of the Base Salary that would have been earned between the
30-day period and such shorter period.
               3.2.6 Employer’s Material Breach. Executive may, at his option,
terminate the Employment Term upon Employer’s material breach of this Agreement
and the continuation of such breach for more than ten (10) days after written
demand for cure of such breach is given to Employer by Executive (which demand
shall identify the manner in which Employer has materially breached this
Agreement). Employer’s material breach of this Agreement shall mean (i) the
failure of Employer to make any payment that it is required to make hereunder to
Executive when such payment is due or within two (2) business days thereafter;
(ii) the assignment to Executive, without Executive’s express written consent,
of duties inconsistent with his position, responsibilities and status with
Employer, or a change in Executive’s reporting responsibilities, titles or
offices or any plan, act, scheme or design to constructively terminate the
Executive, or any removal of Executive from his positions with Employer, except
in connection with the termination of the Employment Term by Employer for cause,
without cause, for disability, as a result of Executive’s death or voluntary
resignation, or by Executive other than pursuant to this Section 3.2.6; (iii) a
reduction by Employer in Executive’s Base Salary; or (iv) a permanent
reassignment of Executive’s primary work location, without the consent of
Executive, to a location more than thirty five (35) miles from Employer’s
executive offices in Woodcliff Lake, New Jersey.
          3.3 Obligations of Employer Following Termination of the Employment
Term. In the event that the Employment Term is terminated by Employer or
Executive for any reason prior to its expiration, Employer shall pay to
Executive, in a single lump-sum, an amount equal to any unpaid but earned Base
Salary through the Date of Termination. Executive shall be entitled to no other
separation pay other than as described in 3.3.1 below. Executive shall be
entitled to no bonuses, and all benefits and allowances provided for herein
shall terminate as of the Date of Termination.
               3.3.1 Termination Without Cause by Employer or by Executive for
Employer’s Material Breach. In the event that the Employment Term is terminated
without cause by Employer as set forth in Section 3.2.5 herein, or by Executive
for Employer’s material breach as set forth in Section 3.2.6 hereof, Employer
shall pay Executive his salary as set forth in Section 2.1 hereof for the
remainder of the Employment Term. Executive shall be entitled to no other
compensation or benefits during the remainder of the Employment Term. In the
event that Executive, after Employer’s termination without cause or Executive’s
termination for employer’s material breach, directly or indirectly provides any
services (whether in the management, sales, marketing, public relations,
finance, research, development, general office, administrative or

-5-



--------------------------------------------------------------------------------



 



other areas) as an employee, agent, stockholder, officer, director, consultant,
advisor, investor or other representative of Employer’s competitors in the
branded or generic pharmaceutical industry in any state or country in which
Employer does or seeks to do business as defined in Section 4.4 hereof, such
continued salary payments as described in this Section 3.3.1 shall immediately
cease and Employer shall have no further obligations to pay salary under this
Section.
          3.4 Definitions.
               3.4.1 “Notice of Termination” Defined. “Notice of Termination”
means a written notice that indicates the specific termination provision relied
upon by Employer or Executive and, except in the case of termination pursuant to
Sections 3.2.1, 3.2.2 or 3.2.5 hereof, that sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Employment Term under the termination provision so indicated.
               3.4.2 “Date of Termination” Defined. “Date of Termination” means
either such date as the Employment Term is expired if not renewed, or such date
as the Employment Term is terminated, in accordance with, respectively,
Sections 3.1 or 3.2 hereof.
     4. Confidentiality/ Non-Solicitation/Non-Compete.
          4.1 “Confidential Information” Defined. “Confidential Information”
means any and all information (oral or written) relating to Employer or any of
its Subsidiaries or any person controlling, controlled by, or under common
control with Employer or any of its Subsidiaries or any of their respective
activities, including, but not limited to, information relating to: technology;
research, test procedures and results; machinery and equipment; manufacturing
processes; financial information; products; identity and description of
materials and services used; purchasing; costs; pricing; customers and
prospects; advertising, promotion and marketing; and selling, servicing and
information pertaining to any governmental investigation, except such
information which becomes public, other than as a result of a breach of the
provisions of Section 4.2 hereof. Without limiting the foregoing, Confidential
Information shall also include all information related to products targeted for
development by Employer and/or its Subsidiaries, subjects of research and
development, projected launch dates, the United States Food and Drug
Administration (FDA) protocols, projected dates for regulatory filings, consumer
studies, market research, clinical research, business plans, content of the New
Product Planning Committee meetings, planned expenditures, profit margins,
strategic evaluation plans and initiatives, and those commissioned by Employer
through outside vendors or consultants, and the content of all business and
strategic planning conducted with or through third parties. Executive’s
obligation not to disclose Confidential Information shall be as set forth in
Section 4.2 of this Agreement, and shall include his obligation not to place
himself in any business position in which use or disclosure of Employer’s
confidences will be likely, expected or inevitable, for Executive’s own benefit
or the benefit of any other person or entity.

-6-



--------------------------------------------------------------------------------



 



          4.2 Non-disclosure of Confidential Information. Executive shall not at
any time (other than as may be required or appropriate in connection with the
performance by him of his duties hereunder), directly or indirectly, use,
communicate, disclose or disseminate any Confidential Information in any manner
whatsoever for the benefit of any person or entity other than Employer (except
as may be required under legal process by subpoena or other court order).
          4.3 Non-Solicitation. Executive shall not, while employed by Employer
and for a period of one (1) year following the Date of Termination, directly or
indirectly hire, offer to hire, entice away or in any other manner persuade or
attempt to persuade any officer, employee, agent, lessor, lessee, licensor,
licensee, customer, prospective customer or supplier of Employer or any of its
Subsidiaries to discontinue or alter his/her or its relationship with Employer
or any of its Subsidiaries.
          4.4 Non-Competition. Executive shall not, while employed by Employer
and for a period equal to one (1) year following the Date of Termination,
directly or indirectly provide any services (whether in the management, sales,
marketing, public relations, finance, research, development, general office,
administrative or other areas) as an employee, agent, stockholder, officer,
director, consultant, advisor, investor or other representative of Employer’s
competitors in the branded or generic pharmaceutical industry in any state or
country in which Employer does or seeks to do business. Employer’s competitors
include any entity, individual or affiliate of such company or individual that
develops, sells, markets or distributes any products that compete with or are
the same or similar to those of Employer.
          However, the restrictions of this paragraph 4.4 shall not apply if the
Employment Term is terminated by Employer pursuant to Section 3.2.5 hereof or by
Executive properly pursuant to 3.2.6 hereof; nor shall this paragraph prohibit
Executive from being a passive owner of not more than one percent (1%) of any
publicly-traded class of capital stock of any entity engaged in a competing
business.
          4.5 Injunctive Relief. The parties hereby acknowledge and agree that
(a) the type, scope and periods of restrictions imposed in paragraph 4 are
necessary, fair and reasonable to protect Employer’s legitimate business
interests and to prevent the inevitable disclosure of Employer’s Confidential
Information; (b) Employer will be irreparably injured in the event of a breach
by Executive of any of his obligations under this Section 4; (c) monetary
damages will not be an adequate remedy for any such breach; (d) Employer will be
entitled to injunctive relief, in addition to any other remedy which it may
have, in the event of any such breach; and (e) the existence of any claims that
Executive may have against Employer, whether under this Agreement or otherwise,
will not be a defense to the enforcement by Employer of any of its rights under
this Section 4.
          4.6 Non-exclusivity and Survival. The covenants of Executive contained
in this Section 4 are in addition to, and not in lieu of, any obligations that
Executive may have with respect to the subject matter hereof, whether by
contract, as a matter of law or otherwise, and such covenants and their
enforceability shall survive any termination of the Employment Term by either
party and any investigation made with respect to the breach thereof by Employer
at any time.

-7-



--------------------------------------------------------------------------------



 



     5. Miscellaneous Provisions.
          5.1 Severability. If, in any jurisdiction, any term or provision
hereof is determined to be invalid or unenforceable, (a) the remaining terms and
provisions hereof shall be unimpaired; (b) any such invalidity or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction; and (c) the invalid or
unenforceable term or provision shall, for purposes of such jurisdiction, be
deemed replaced by a term or provision that is valid and enforceable and that
comes closest to expressing the intention of the invalid or unenforceable term
or provision.
          5.2 Execution in Counterparts. This Agreement may be executed in one
or more counterparts, and by the different parties hereto in separate
counterparts, each of which shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement (and all signatures
need not appear on any one counterpart), and this Agreement shall become
effective when one or more counterparts has been signed by each of the parties
hereto and delivered to each of the other parties hereto.
          5.3 Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed duly given upon receipt when
delivered by hand, overnight delivery or telecopy (with confirmed delivery), or
three (3) business days after posting, when delivered by registered or certified
mail or private courier service, postage prepaid, return receipt requested, as
follows:
     If to Employer, to:
Par Pharmaceutical Companies, Inc.
300 Tice Boulevard
Woodcliff Lake, New Jersey 07677
Attention: Chairman
Telecopy No. (201) 802-4180
     Copy to:
Christine A. Amalfe, Esq.
Gibbons, Del Deo, Dolan, Griffinger & Vecchione, P.C.
One Riverfront Plaza
Newark, New Jersey 07102-5496
Telecopy No. (973) 639-6230
     If to Executive, to:
Patrick LePore
c/o Par Pharmaceutical Companies, Inc.
300 Tice Boulevard
Woodcliff Lake, New Jersey 07677
or to such other address(es) as a party hereto shall have designated by like
notice to the other parties hereto.

-8-



--------------------------------------------------------------------------------



 



          5.4 Amendment. No provision of this Agreement may be modified,
amended, waived or discharged in any manner except by a written instrument
executed by both Employer and Executive.
          5.5 Entire Agreement. This Agreement constitutes the entire agreement
of the parties hereto with respect to the subject matter hereof, and supersedes
all prior agreements and understandings of the parties hereto, oral or written.
          5.6 Applicable Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New Jersey applicable to contracts
made and to be wholly performed therein.
          5.7 Headings. The headings contained herein are for the sole purpose
of convenience of reference, and shall not in any way limit or affect the
meaning or interpretation of any of the terms or provisions of this Agreement.
          5.8 Binding Effect; Successors and Assigns. Executive may not delegate
any of his duties or assign his rights hereunder. This Agreement shall inure to
the benefit of, and be binding upon, the parties hereto and their respective
heirs, legal representatives, successors and permitted assigns. Employer shall
require any successor (whether direct or indirect and whether by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of Employer, by an agreement in form and substance reasonably
satisfactory to Executive, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that Employer would be
required to perform if no such succession had taken place.
          5.9 Waiver, etc. The failure of either of the parties hereto to at any
time enforce any of the provisions of this Agreement shall not be deemed or
construed to be a waiver of any such provision, nor to in any way affect the
validity of this Agreement or any provision hereof or the right of either of the
parties hereto thereafter to enforce each and every provision of this Agreement.
No waiver of any breach of any of the provisions of this Agreement shall be
effective unless set forth in a written instrument executed by the party against
whom or which enforcement of such waiver is sought, and no waiver of any such
breach shall be construed or deemed to be a waiver of any other or subsequent
breach.
          5.10 Capacity, etc. Executive and Employer hereby represent and
warrant to the other that, as the case may be: (a) he or it has full power,
authority and capacity to execute and deliver this Agreement, and to perform his
or its obligations hereunder; (b) such execution, delivery and performance shall
not (and with the giving of notice or lapse of time or both would not) result in
the breach of any agreements or other obligations to which he or it is a party
or he or it is otherwise bound; and (c) this Agreement is his or its valid and
binding obligation in accordance with its terms.
          5.11 Enforcement; Jurisdiction. If any party institutes legal action
to enforce or interpret the terms and conditions of this Agreement, the
prevailing party shall be awarded reasonable attorneys’ fees at all trial and
appellate levels, and the expenses and costs incurred by

-9-



--------------------------------------------------------------------------------



 



such prevailing party in connection therewith. Any legal action, suit or
proceeding, in equity or at law, arising out of or relating to this Agreement
shall be instituted exclusively in the State or Federal courts located in the
State of New Jersey, and each party agrees not to assert, by way of motion, as a
defense or otherwise, in any such action, suit or proceeding, any claim that
such party is not subject personally to the jurisdiction of any such court, that
the action, suit or proceeding is brought in an inconvenient forum, that the
venue of the action, suit or proceeding is improper or should be transferred, or
that this Agreement or the subject matter hereof may not be enforced in or by
any such court. Each party further irrevocably submits to the jurisdiction of
any such court in any such action, suit or proceeding. Any and all service of
process and any other notice in any such action, suit or proceeding shall be
effective against any party if given personally or by registered or certified
mail, return receipt requested or by any other means of mail that requires a
signed receipt, postage prepaid, mailed to such party as herein provided.
Nothing herein contained shall be deemed to affect or limit the right of any
party to serve process in any other manner permitted by applicable law.
          5.12 Arbitration.
               (a) Any dispute under Section 3 hereof, including, but not
limited to, the determination by the Board of a termination for Cause pursuant
to Section 3.2.4 hereof, or in respect of the breach thereof shall be settled by
arbitration in the State of New Jersey. The arbitration shall be accomplished in
the following manner. Either party may serve upon the other party written demand
that the dispute, specifying the nature thereof, shall be submitted to
arbitration. Within ten (10) days after such demand is given in accordance with
Section 5.3 hereof, each of the parties shall designate an arbitrator and
provide written notice of such appointment upon the other party. If either party
fails within the specified time to appoint such arbitrator, the other party
shall be entitled to appoint both arbitrators. The two (2) arbitrators so
appointed shall appoint a third arbitrator. If the two (2) arbitrators appointed
fail to agree upon a third arbitrator within ten (10) days after their
appointment, then an application may be made by either party hereto, upon
written notice to the other party, to the American Arbitration Association (the
“AAA”), or any successor thereto, or if the AAA or its successor fails to
appoint a third arbitrator within ten (10) days after such request, then either
party may apply, with written notice to the other, to the Superior Court of New
Jersey, Bergen County, for the appointment of a third arbitrator, and any such
appointment so made shall be binding upon both parties hereto.
               (b) The decision of the arbitrators shall be final and binding
upon the parties. The party against whom the award is rendered (the
“non-prevailing party”) shall pay all fees and expenses incurred by the
prevailing party in connection with the arbitration (including fees and
disbursements of the prevailing party’s counsel), as well as the expenses of the
arbitration proceeding. The arbitrators shall determine in their decision and
award which of the parties is the prevailing party, which is the non-prevailing
party, the amount of the fees and expenses of the prevailing party and the
amount of the arbitration expenses. The arbitration shall be conducted, to the
extent consistent with this Section 5.12, in accordance with the then prevailing
rules of commercial arbitration of the AAA or its successor. The arbitrators
shall have the right to retain and consult experts and competent authorities
skilled in the matters under

-10-



--------------------------------------------------------------------------------



 



arbitration, but all consultations shall be made in the presence of both
parties, who shall have the full right to cross-examine the experts and
authorities. The arbitrators shall render their award, upon the concurrence of
at least two of their number, not later than thirty (30) days after the
appointment of the third arbitrator. The decision and award shall be in writing,
and counterpart copies shall be delivered to each of the parties. In rendering
an award, the arbitrators shall have no power to modify any of the provisions of
this Agreement, and the jurisdiction of the arbitrators is expressly limited
accordingly. Judgment may be entered on the award of the arbitrators and may be
enforced in any court having jurisdiction.
          IN WITNESS WHEREOF, this Agreement has been executed and delivered by
the parties hereto as of the date first above written.

            PAR PHARMACEUTICAL COMPANIES, INC.
      By:   /s/ Peter S. Knight         Name:   Peter S. Knight        Title:  
Chairperson of the Compensation Committee        PAR PHARMACEUTICAL, INC.
      By:   /s/ Gerard A. Martino         Name:   Gerard A. Martino       
Title:   Executive Vice President and Chief Financial Officer        EXECUTIVE
      /s/ Patrick G. LePore       Patrick G. LePore           

-11-